NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        AUG 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ANGELA SILVERIO JULIAN,                         No.    18-72520

                Petitioner,                     Agency No. A208-122-883

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 19, 2019**

Before:      SCHROEDER, PAEZ, and HURWITZ, Circuit Judges.

      Angela Silverio Julian, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s (“IJ”) decision denying her application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings. Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th

Cir. 2014). We deny the petition for review.

      Substantial evidence supports the agency’s determination that any harm

Silverio Julian experienced or fears in Mexico has no nexus to a protected ground.

See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (“An [applicant’s]

desire to be free from harassment by criminals motivated by theft or random

violence by gang members bears no nexus to a protected ground.”). Thus, Silverio

Julian’s asylum and withholding of removal claims fail.

      Substantial evidence supports the agency’s denial of CAT relief because

Silverio Julian failed to show it is more likely than not she will be tortured by or

with the consent or acquiescence of the government if returned to Mexico. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      Because these determinations are dispositive, we need not reach Silverio

Julian’s remaining contentions. See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th

Cir. 2004) (“As a general rule courts and agencies are not required to decide issues

unnecessary to the results they reach.” (citation omitted)).

      We deny Silverio Julian’s request for judicial notice as set forth in her

                                           2                                      18-72520
opening brief.

      PETITION FOR REVIEW DENIED.




                             3      18-72520